
	
		II
		110th CONGRESS
		1st Session
		S. 794
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2007
			Mrs. Lincoln (for
			 herself, Mr. Lugar,
			 Mr. Bingaman, and
			 Ms. Snowe) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend titles XIX and XXI of the Social
		  Security Act to provide States with the option to expand or add coverage of
		  pregnant women under the Medicaid and State children’s health insurance
		  programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prevent Prematurity and Improve Child
			 Health Act of 2007.
		2.State option to expand
			 or add coverage of certain pregnant women under medicaid and SCHIP
			(a)Medicaid
				(1)Authority to
			 expand coverageSection
			 1902(l)(2)(A)(i) of the Social Security
			 Act (42 U.S.C. 1396a(l)(2)(A)(i)) is amended by inserting (or
			 such higher percentage as the State may elect for purposes of expenditures for
			 medical assistance for pregnant women described in section
			 1905(u)(4)(A)) after 185 percent.
				(2)Enhanced
			 matching funds available if certain conditions metSection
			 1905 of the Social Security Act (42
			 U.S.C. 1396d) is amended—
					(A)in the fourth sentence of subsection (b),
			 by striking or subsection (u)(3) and inserting , (u)(3),
			 or (u)(4); and
					(B)in subsection (u)—
						(i)by redesignating paragraph (4) as paragraph
			 (5); and
						(ii)by inserting after paragraph (3) the
			 following new paragraph:
							
								(4)For purposes of the fourth sentence of
				subsection (b) and section 2105(a), the expenditures described in this
				paragraph are the following:
									(A)Certain pregnant womenIf the conditions described in subparagraph
				(B) are met, expenditures for medical assistance for pregnant women described
				in subsection (n) or in section 1902(l)(1)(A) in a family the income of which
				exceeds 185 percent of the poverty line, but does not exceed the income
				eligibility level established under title XXI for a targeted low-income
				child.
									(B)ConditionsThe conditions described in this
				subparagraph are the following:
										(i)The State plans under this title and title
				XXI do not provide coverage for pregnant women described in subparagraph (A)
				with higher family income without covering such pregnant women with a lower
				family income.
										(ii)The State does not apply an effective
				income level for pregnant women that is lower than the effective income level
				(expressed as a percent of the poverty line and considering applicable income
				disregards) specified under the State plan under subsection (a)(10)(A)(i)(III)
				or (l)(2)(A) of section 1902, on January 1, 2008, to be eligible for medical
				assistance as a pregnant woman.
										(C)Definition of poverty
				lineIn this subsection, the
				term poverty line has the meaning given such term in section
				2110(c)(5).
									.
						(3)Payment from
			 title XXI allotment for medicaid expansion costs; elimination of counting
			 medicaid child presumptive eligibility costs against title XXI
			 allotmentSection 2105(a)(1)
			 of the Social Security Act (42 U.S.C.
			 1397ee(a)(1)) is amended—
					(A)in the matter preceding subparagraph (A),
			 by striking (or, in the case of expenditures described in subparagraph
			 (B), the Federal medical assistance percentage (as defined in the first
			 sentence of section 1905(b))); and
					(B)by striking subparagraph (B) and inserting
			 the following new subparagraph:
						
							(B)for the provision of medical assistance
				that is attributable to expenditures described in section
				1905(u)(4)(A);
							.
					(b)SCHIP
				(1)CoverageTitle XXI of the
			 Social Security Act (42 U.S.C. 1397aa
			 et seq.) is amended by adding at the end the following new section:
					
						2111.Optional coverage
				of targeted low-income pregnant women
							(a)Optional
				coverageNotwithstanding any
				other provision of this title, a State may provide for coverage, through an
				amendment to its State child health plan under section 2102, of
				pregnancy-related assistance for targeted low-income pregnant women in
				accordance with this section, but only if—
								(1)the State has established an income
				eligibility level for pregnant women under subsection (a)(10)(A)(i)(III) or
				(l)(2)(A) of section 1902 that is at least 185 percent of the income official
				poverty line; and
								(2)the State meets the conditions described in
				section 1905(u)(4)(B).
								(b)DefinitionsFor purposes of this title:
								(1)Pregnancy-related
				assistanceThe term
				pregnancy-related assistance has the meaning given the term
				child health assistance in section 2110(a) as if any reference to
				targeted low-income children were a reference to targeted low-income pregnant
				women.
								(2)Targeted
				low-income pregnant womanThe
				term targeted low-income pregnant woman means a woman—
									(A)during pregnancy and through the end of the
				month in which the 60-day period (beginning on the last day of her pregnancy)
				ends;
									(B)whose family income exceeds the effective
				income level (expressed as a percent of the poverty line and considering
				applicable income disregards) specified under subsection (a)(10)(A)(i)(III) or
				(l)(2)(A) of section 1902, on January 1, 2008, to be eligible for medical
				assistance as a pregnant woman under title XIX but does not exceed the income
				eligibility level established under the State child health plan under this
				title for a targeted low-income child; and
									(C)who satisfies the requirements of
				paragraphs (1)(A), (1)(C), (2), and (3) of section 2110(b) in the same manner
				as a child applying for child health assistance would have to satisfy such
				requirements.
									(c)References to
				terms and special rulesIn
				the case of, and with respect to, a State providing for coverage of
				pregnancy-related assistance to targeted low-income pregnant women under
				subsection (a), the following special rules apply:
								(1)Any reference in this title (other than in
				subsection (b)) to a targeted low-income child is deemed to include a reference
				to a targeted low-income pregnant woman.
								(2)Any such reference to child health
				assistance with respect to such women is deemed a reference to
				pregnancy-related assistance.
								(3)Any such reference to a child is deemed a
				reference to a woman during pregnancy and the period described in subsection
				(b)(2)(A).
								(4)In applying section 2102(b)(3)(B), any
				reference to children found through screening to be eligible for medical
				assistance under the State Medicaid plan under title XIX is deemed a reference
				to pregnant women.
								(5)There shall be no exclusion of benefits for
				services described in subsection (b)(1) based on any preexisting condition and
				no waiting period (including any waiting period imposed to carry out section
				2102(b)(3)(C)) shall apply.
								(6)In applying section 2103(e)(3)(B) in the
				case of a pregnant woman provided coverage under this section, the limitation
				on total annual aggregate cost sharing shall be applied to such pregnant
				woman.
								(7)The reference in section 2107(e)(1)(D) to
				section 1920A (relating to presumptive eligibility for children) is deemed a
				reference to section 1920 (relating to presumptive eligibility for pregnant
				women).
								(d)Automatic
				enrollment for children born to women receiving Pregnancy-Related
				assistanceIf a child is born
				to a targeted low-income pregnant woman who was receiving pregnancy-related
				assistance under this section on the date of the child’s birth, the child shall
				be deemed to have applied for child health assistance under the State child
				health plan and to have been found eligible for such assistance under such plan
				or to have applied for medical assistance under title XIX and to have been
				found eligible for such assistance under such title, as appropriate, on the
				date of such birth and to remain eligible for such assistance until the child
				attains 1 year of age. During the period in which a child is deemed under the
				preceding sentence to be eligible for child health or medical assistance, the
				child health or medical assistance eligibility identification number of the
				mother shall also serve as the identification number of the child, and all
				claims shall be submitted and paid under such number (unless the State issues a
				separate identification number for the child before such period
				expires).
							.
				(2)Additional
			 allotments for providing coverage of pregnant women
					(A)In
			 generalSection 2104 of the
			 Social Security Act (42 U.S.C. 1397dd)
			 is amended by adding at the end the following new subsection:
						
							(h)Additional
				allotments for providing coverage of pregnant women
								(1)Appropriation;
				total allotmentFor the
				purpose of providing additional allotments to States under this title, there is
				appropriated, out of any money in the Treasury not otherwise appropriated, for
				each of fiscal years 2008 through 2012, $200,000,000.
								(2)State and
				territorial allotmentsIn
				addition to the allotments provided under subsections (b) and (c), subject to
				paragraphs (3) and (4), of the amount available for the additional allotments
				under paragraph (1) for a fiscal year, the Secretary shall allot to each State
				with a State child health plan approved under this title—
									(A)in the case of such a State other than a
				commonwealth or territory described in subparagraph (B), the same proportion as
				the proportion of the State’s allotment under subsection (b) (determined
				without regard to subsection (f)) to the total amount of the allotments under
				subsection (b) for such States eligible for an allotment under this paragraph
				for such fiscal year; and
									(B)in the case of a commonwealth or territory
				described in subsection (c)(3), the same proportion as the proportion of the
				commonwealth’s or territory’s allotment under subsection (c) (determined
				without regard to subsection (f)) to the total amount of the allotments under
				subsection (c) for commonwealths and territories eligible for an allotment
				under this paragraph for such fiscal year.
									(3)Use of
				additional allotmentAdditional allotments provided under this
				subsection are not available for amounts expended before October 1, 2007. Such
				amounts are available for amounts expended on or after such date for child
				health assistance for targeted low-income children, as well as for
				pregnancy-related assistance for targeted low-income pregnant women.
								(4)No payments
				unless election to expand coverage of pregnant womenNo payments may be made to a State under
				this title from an allotment provided under this subsection unless the State
				provides pregnancy-related assistance for targeted low-income pregnant women
				under this title, or provides medical assistance for pregnant women under title
				XIX, whose family income exceeds the effective income level applicable under
				subsection (a)(10)(A)(i)(III) or (l)(2)(A) of section 1902 to a family of the
				size involved on January 1,
				2008.
								.
					(B)Conforming
			 amendmentsSection 2104 of
			 the Social Security Act (42 U.S.C.
			 1397dd) is amended—
						(i)in subsection (a), in the matter preceding
			 paragraph (1), by striking subsection (d) and inserting
			 subsections (d) and (h);
						(ii)in subsection (b)(1), by striking
			 subsection (d) and inserting subsections (d) and
			 (h); and
						(iii)in subsection (c)(1), by striking
			 subsection (d), and inserting subsections (d) and
			 (h).
						(3)Additional
			 conforming amendments
					(A)No cost sharing
			 for pregnancy-related benefitsSection 2103(e)(2) of the
			 Social Security Act (42 U.S.C.
			 1397cc(e)(2)) is amended—
						(i)in the heading, by inserting
			 or pregnancy-related
			 services after preventive services;
			 and
						(ii)by inserting before the period at the end
			 the following: or for pregnancy-related services.
						(B)No waiting
			 periodSection 2102(b)(1)(B)
			 of the Social Security Act (42 U.S.C. 1397bb(b)(1)(B)) is amended—
						(i)in clause (i), by striking ,
			 and at the end and inserting a semicolon;
						(ii)in clause (ii), by striking the period at
			 the end and inserting ; and; and
						(iii)by adding at the end the following new
			 clause:
							
								(iii)may not apply a waiting period (including a
				waiting period to carry out paragraph (3)(C)) in the case of a targeted
				low-income pregnant
				woman.
								.
						(c)Authority for
			 States that provide medicaid or SCHIP coverage for pregnant women with income
			 above 185 percent of the poverty line To use portion of SCHIP funds for
			 medicaid expendituresSection
			 2105(g) of the Social Security Act (42
			 U.S.C. 1397ee(g)) is amended—
				(1)in the subsection heading, by inserting
			 and Certain Pregnancy
			 Coverage Expansion States after Qualifying
			 States;
				(2)by adding at the end the following:
					
						(4)Special
				authority for certain pregnancy coverage expansion states
							(A)In
				generalIn the case of a
				State that, as of the date of enactment of the
				Prevent Prematurity and Improve Child Health
				Act of 2007, has an income eligibility standard under title XIX
				or this title (under section 1902(a)(10)(A) or under a statewide waiver in
				effect under section 1115 with respect to title XIX or this title) that is at
				least 185 percent of the poverty line with respect to pregnant women, the State
				may elect to use not more than 20 percent of any allotment under section 2104
				for any fiscal year (insofar as it is available under any subsection of such
				section) for payments under title XIX in accordance with subparagraph (B),
				instead of for expenditures under this title.
							(B)Payments to
				states
								(i)In
				generalIn the case of a
				State described in subparagraph (A) that has elected the option described in
				that subparagraph, subject to the availability of funds under such subparagraph
				and, if applicable, paragraph (1)(A), with respect to the State, the Secretary
				shall pay the State an amount each quarter equal to the additional amount that
				would have been paid to the State under title XIX with respect to expenditures
				described in clause (ii) if the enhanced FMAP (as determined under subsection
				(b)) had been substituted for the Federal medical assistance percentage (as
				defined in section 1905(b)).
								(ii)Expenditures
				describedFor purposes of
				this subparagraph, the expenditures described in this clause are expenditures,
				made after the date of the enactment of this paragraph and during the period in
				which funds are available to the State for use under subparagraph (A), for
				medical assistance under title XIX for pregnant women whose family income is at
				least 185 percent of the poverty line.
								(iii)No impact on
				determination of budget neutrality for waiversIn the case of a State described in
				subparagraph (A) that uses amounts paid under this paragraph for expenditures
				described in clause (ii) that are incurred under a waiver approved for the
				State, any budget neutrality determinations with respect to such waiver shall
				be determined without regard to such amounts
				paid.
								;
				and
				(3)in paragraph (3), by striking and
			 (2) and inserting (2), and (4).
				(d)Other
			 amendments to medicaid
				(1)Eligibility of
			 a newbornSection 1902(e)(4)
			 of the Social Security Act (42 U.S.C.
			 1396a(e)(4)) is amended in the first sentence by striking so long as the
			 child is a member of the woman’s household and the woman remains (or would
			 remain if pregnant) eligible for such assistance.
				(2)Application of
			 qualified entities to presumptive eligibility for pregnant women under
			 medicaidSection 1920(b) of
			 the Social Security Act (42 U.S.C.
			 1396r–1(b)) is amended by adding after paragraph (2) the following flush
			 sentence:
					
						The term
				qualified provider includes a qualified entity as defined in
				section
				1920A(b)(3)..
				(e)Effective
			 dateThe amendments made by
			 this section apply to items and services furnished on or after October 1, 2007,
			 without regard to whether regulations implementing such amendments have been
			 promulgated.
			3.Optional coverage of
			 legal immigrants under the medicaid program and SCHIP
			(a)Medicaid
			 programSection 1903(v) of
			 the Social Security Act (42 U.S.C.
			 1396b(v)) is amended—
				(1)in paragraph (1), by striking
			 paragraph (2) and inserting paragraphs (2) and
			 (4); and
				(2)by adding at the end the following new
			 paragraph:
					
						(4)(A)A State may elect (in a plan amendment
				under this title) to provide medical assistance under this title for aliens who
				are lawfully residing in the United States (including battered aliens described
				in section 431(c) of the Personal Responsibility and Work Opportunity
				Reconciliation Act of 1996) and who are otherwise eligible for such assistance,
				within any of the following eligibility categories:
								(i)Pregnant womenWomen during pregnancy (and during the
				60-day period beginning on the last day of the pregnancy).
								(ii)ChildrenChildren (as defined under such plan),
				including optional targeted low-income children described in section
				1905(u)(2)(B).
								(B)(i)In the case of a State that has elected to
				provide medical assistance to a category of aliens under subparagraph (A), no
				debt shall accrue under an affidavit of support against any sponsor of such an
				alien on the basis of provision of assistance to such category and the cost of
				such assistance shall not be considered as an unreimbursed cost.
								(ii)The provisions of sections 401(a), 402(b),
				403, and 421 of the Personal Responsibility and Work Opportunity Reconciliation
				Act of 1996 shall not apply to a State that makes an election under
				subparagraph
				(A).
								.
				(b)Title
			 XXISection 2107(e)(1) of the
			 Social Security Act (42 U.S.C.
			 1397gg(e)(1)) is amended by adding at the end the following new
			 subparagraph:
				
					(E)Section 1903(v)(4) (relating to optional
				coverage of permanent resident alien pregnant women and children), but only
				with respect to an eligibility category under this title, if the same
				eligibility category has been elected under such section for purposes of title
				XIX.
					.
			(c)Effective
			 dateThe amendments made by
			 this section take effect on October 1, 2007, and apply to medical assistance
			 and child health assistance furnished on or after such date.
			4.Promoting cessation of
			 tobacco use under the medicaid program
			(a)Dropping
			 exception from medicaid prescription drug coverage for tobacco cessation
			 medicationsSection
			 1927(d)(2) of the Social Security Act
			 (42 U.S.C. 1396r–8(d)(2)) is amended—
				(1)by striking subparagraph (E);
				(2)by redesignating subparagraphs (F) through
			 (J) as subparagraphs (E) through (I), respectively; and
				(3)in subparagraph (F) (as redesignated by
			 paragraph (2)), by inserting before the period at the end the following:
			 , except agents approved by the Food and Drug Administration for
			 purposes of promoting, and when used to promote, tobacco
			 cessation.
				(b)Requiring
			 coverage of tobacco cessation counseling services for pregnant
			 womenSection 1905 of the
			 Social Security Act (42 U.S.C.
			 1396d(a)(4)) is amended—
				(1)in subsection (a)(4)—
					(A)by striking and before
			 (C); and
					(B)by inserting before the semicolon at the
			 end the following new subparagraph: ; and (D) counseling for cessation
			 of tobacco use (as defined in subsection (y)) for pregnant women;
			 and
					(2)by adding at the end the following:
					
						(y)(1)For purposes of this title, the term
				counseling for cessation of tobacco use means therapy and
				counseling for cessation of tobacco use for pregnant women who use tobacco
				products or who are being treated for tobacco use that is furnished—
								(A)by
				or under the supervision of a physician; or
								(B)by
				any other health care professional who—
									(i)is legally authorized to furnish such
				services under State law (or the State regulatory mechanism provided by State
				law) of the State in which the services are furnished; and
									(ii)is authorized to receive payment for other
				services under this title or is designated by the Secretary for this
				purpose.
									(2)Subject to paragraph (3), such term is
				limited to—
								(A)therapy and counseling services recommended
				in Treating Tobacco Use and Dependence: A Clinical Practice
				Guideline, published by the Public Health Service in June 2000, or any
				subsequent modification of such Guideline; and
								(B)such other therapy and counseling services
				that the Secretary recognizes to be effective.
								(3)Such term shall not include coverage for
				drugs or biologicals that are not otherwise covered under this
				title.
							.
				(c)Removal of cost
			 sharing for tobacco cessation counseling services for pregnant women
				(1)General cost
			 sharing limitationsSection
			 1916 of the Social Security Act (42
			 U.S.C. 1396o) is amended in each of subsections (a)(2)(B) and (b)(2)(B) by
			 inserting , and counseling for cessation of tobacco use (as defined in
			 section 1905(y)) after complicate the pregnancy.
				(2)Application to
			 alternative cost sharingSection 1916A(b)(3)(B)(iii) of such Act
			 (42 U.S.C. 1396o–1(b)(3)(B)(iii)) is amended by inserting , and
			 counseling for cessation of tobacco use by pregnant women (as defined in
			 section 1905(y))  after complicate the pregnancy.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to services furnished on or after the date that is 1
			 year after the date of enactment of this Act.
			5.State option to
			 provide family planning services and supplies to individuals with incomes that
			 do not exceed a State’s income eligibility level for medical
			 assistance
			(a)In
			 generalTitle XIX of the
			 Social Security Act (42 U.S.C. 1396 et
			 seq.) is amended—
				(1)by redesignating section 1939 as section
			 1940; and
				(2)by inserting after section 1938 the
			 following new section:
					
						1939.State option to provide family planning services and
		  supplies(a)In
				generalSubject to
				subsections (b) and (c), a State may elect (through a State plan amendment) to
				make medical assistance described in section 1905(a)(4)(C) available to any
				individual whose family income does not exceed the greater of—
								(1)185 percent of the income official poverty
				line (as defined by the Office of Management and Budget, and revised annually
				in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of
				1981) applicable to a family of the size involved; or
								(2)the eligibility income level (expressed as
				a percentage of such poverty line) that has been specified under a waiver
				authorized by the Secretary or under section 1902(r)(2)), on October 1, 2007,
				for an individual to be eligible for medical assistance under the State
				plan.
								(b)ComparabilityMedical assistance described in section
				1905(a)(4)(C) that is made available under a State plan amendment under
				subsection (a) shall—
								(1)not be less in amount, duration, or scope
				than the medical assistance described in that section that is made available to
				any other individual under the State plan; and
								(2)be provided in accordance with the
				restrictions on deductions, cost sharing, or similar charges imposed under
				section 1916(a)(2)(D).
								(c)Option To
				extend coverage during a Post-Eligibility period
								(1)Initial
				periodA State plan amendment
				made under subsection (a) may provide that any individual who was receiving
				medical assistance described in section 1905(a)(4)(C) as a result of such
				amendment, and who becomes ineligible for such assistance because of hours of,
				or income from, employment, may remain eligible for such medical assistance
				through the end of the 6-month period that begins on the first day the
				individual becomes so ineligible.
								(2)Additional
				extensionA State plan
				amendment made under subsection (a) may provide that any individual who has
				received medical assistance described in section 1905(a)(4)(C) during the
				entire 6-month period described in paragraph (1) may be extended coverage for
				such assistance for a succeeding 6-month
				period.
								.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) apply to medical assistance provided on and after October 1,
			 2007.
			6.State option to extend
			 the postpartum period for provision of family planning services and
			 supplies
			(a)In
			 generalSection 1902(e)(5) of
			 the Social Security Act (42 U.S.C.
			 1396a(e)(5)) is amended—
				(1)by striking eligible under the plan,
			 as though and inserting
					
						eligible under
			 the plan—(A)as
				though
						;
				(2)by striking the period and inserting
			 ; and; and
				(3)by adding at the end the following new
			 subparagraph:
					
						(B)for medical assistance described in section
				1905(a)(4)(C) for so long as the family income of such woman does not exceed
				the maximum income level established by the State for the woman to be eligible
				for medical assistance under the State plan (as a result of pregnancy or
				otherwise).
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) apply to medical assistance provided on and after October 1,
			 2007.
			7.State option to
			 provide supplemental SCHIP coverage to children who have other health
			 coverage
			(a)In
			 general
				(1)SCHIP
					(A)State option to
			 provide supplemental coverageSection 2110(b) of the
			 Social Security Act (42 U.S.C.
			 1397jj(b)) is amended—
						(i)in paragraph (1)(C), by inserting ,
			 subject to paragraph (5), after under title XIX or;
			 and
						(ii)by adding at the end the following:
							
								(5)State option to
				provide supplemental coverage
									(A)In
				generalA State may waive the
				requirement of paragraph (1)(C) that a targeted low-income child may not be
				covered under a group health plan or under health insurance coverage if the
				State satisfies the conditions described in subsection (c)(9). The State may
				waive such requirement in order to provide—
										(i)services for children with special health
				care needs (as defined for purposes of title V); or
										(ii)all services.
										(B)Authority to
				limit income eligibilityIn
				waiving such requirement, a State may limit the application of the waiver to
				children whose family income does not exceed a level specified by the State, so
				long as the level so specified does not exceed the maximum income level
				otherwise established for other children under the State child health
				plan.
									.
						(B)Conditions
			 describedSection 2105(c) of
			 the Social Security Act (42 U.S.C.
			 1397ee(c)) is amended by adding at the end the following:
						
							(9)Conditions for
				provision of supplemental coverageFor purposes of section 2110(b)(5), the
				conditions described in this paragraph are the following:
								(A)Income
				eligibilityThe State child
				health plan (whether implemented under title XIX or this title)—
									(i)has the highest income eligibility standard
				permitted under this title on January 1, 2008;
									(ii)subject to subparagraph (B), does not limit
				the acceptance of applications for children; and
									(iii)provides benefits to all children in the
				State who apply for and meet eligibility standards.
									(B)No waiting list
				imposedWith respect to
				children whose family income is at or below 200 percent of the poverty line,
				the State does not impose any numerical limitation, waiting list, or similar
				limitation on the eligibility of such children for child health assistance
				under such State plan.
								(C)No more
				favorable treatmentThe State
				child health plan may not provide more favorable coverage of dental services to
				the children covered under section 2110(b)(5) than to children otherwise
				covered under this
				title.
								.
					(C)State option to
			 waive waiting periodSection
			 2102(b)(1)(B) of the Social Security
			 Act (42 U.S.C. 1397bb(b)(1)(B)), as amended by section 2(b)(3)(B),
			 is amended—
						(i)in clause (ii), by striking
			 and at the end;
						(ii)in clause (iii), by striking the period at
			 the end and inserting ; and; and
						(iii)by adding at the end the following new
			 clause:
							
								(iv)at State option, may not apply a waiting
				period in the case of a child described in section 2110(b)(5), if the State
				satisfies the requirements of section
				2105(c)(9).
								.
						(2)Application of
			 enhanced match under medicaidSection 1905 of the
			 Social Security Act (42 U.S.C. 1396d),
			 as amended by section 2(a)(2), is amended—
					(A)in subsection (b), in the fourth sentence,
			 by striking or (u)(4) and inserting (u)(4), or
			 (u)(5); and
					(B)in subsection (u)—
						(i)by redesignating paragraph (5) as paragraph
			 (6); and
						(ii)by inserting after paragraph (4) the
			 following:
							
								(5)For purposes of subsection (b), the
				expenditures described in this paragraph are expenditures for items and
				services for children described in section 2110(b)(5), but only in the case of
				a State that satisfies the requirements of section
				2105(c)(8).
								.
						(3)Application of
			 secondary payor provisionsSection 2107(e)(1) of the
			 Social Security Act (42 U.S.C.
			 1397gg(e)(1)), as amended by section 3(b), is amended by adding at the end the
			 following:
					
						(F)Section 1902(a)(25) (relating to
				coordination of benefits and secondary payor provisions) with respect to
				children covered under a waiver described in section
				2110(b)(5).
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on January 1, 2008, and shall apply to child
			 health assistance and medical assistance provided on or after that date.
			8.Demonstration
			 project for coverage of telemedicine services under medicaid
			(a)Definitions
				(1)Applicable
			 individualThe term applicable individual means an
			 individual who—
					(A)is eligible for
			 benefits under a State plan under title XIX of the Social Security Act (42
			 U.S.C. 1396 et seq.);
					(B)is a pregnant
			 woman;
					(C)is at risk of
			 complications in pregnancy or preterm birth; and
					(D)resides in a
			 rural area.
					(2)MedicaidThe
			 term Medicaid means the program established under title XIX of
			 the Social Security Act (42 U.S.C. 1396 et seq.).
				(3)Rural
			 areaThe term rural area means an area not within
			 a Metropolitan Statistical Area (as defined by the Office of Management and
			 Budget).
				(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(5)StateThe
			 term State has the meaning given such term for purposes of title
			 XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
				(6)Telemedicine
			 servicesThe term telemedicine services means the
			 provision of health care consultations and diagnoses by an off-site specialist
			 using equipment that allows the specialist to be connected to a local provider
			 and a patient in real time during a patient visit.
				(b)Establishment
				(1)In
			 generalThe Secretary shall establish a demonstration program (in
			 this section referred to as the program) to provide payments to
			 States for the cost of providing telemedicine services for the treatment of
			 applicable individuals.
				(2)Sites
					(A)In
			 generalThe demonstration shall be conducted at not less than 3
			 and not more than 5 sites.
					(B)CompositionEach
			 site shall be composed of a single rural area.
					(3)DurationThe
			 demonstration shall be conducted for a period of 3 years.
				(c)Use of
			 fundsFunds provided to a State under the program shall be used
			 to reimburse local providers and off-site specialists for the cost of providing
			 telemedicine services for the treatment of applicable individuals.
			(d)Evaluations and
			 reports
				(1)Initial
			 evaluation and reportNot later than 24 months after the date of
			 enactment of this Act, the Secretary shall provide to Congress an interim
			 report on the demonstration containing an evaluation of the impact of the
			 demonstration on health outcomes and cost-effectiveness.
				(2)Final
			 reportNot later than 6 months after the completion of the
			 program under this section, the Secretary shall submit to Congress a report on
			 such program, together with recommendations for such legislation and
			 administrative action as the Secretary determines to be appropriate.
				(e)ProhibitionAmounts
			 paid to a State under the program shall not be used for purposes of claiming a
			 Federal matching payment under section 1903(a) of the Social Security Act (42
			 U.S.C. 1396b(a)).
			(f)Limitation on
			 payment amountsIn no case may the aggregate amount paid by the
			 Secretary to States under the program exceed $15,000,000.
			(g)WaiverThe
			 Secretary shall waive compliance with such requirements of the Medicaid program
			 to the extent and for the period the Secretary finds necessary to conduct the
			 program.
			9.Pediatric and
			 perinatal quality measures
			(a)Pediatric and
			 perinatal quality measures
				(1)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall develop and
			 disseminate a national set of core pediatric and perinatal quality
			 measures.
				(2)Consultation
			 and collaboration
					(A)CollaborationIn
			 developing and disseminating such quality measures, the Secretary shall
			 collaborate with—
						(i)the Director of
			 the Agency for Healthcare Research and Quality; and
						(ii)other
			 appropriate entities, including—
							(I)a national
			 organization that exists for the purpose of achieving consensus among health
			 care providers, payers, and consumers on recommendations of measures of
			 quality; and
							(II)health
			 professional certification boards.
							(B)ConsultationIn
			 developing and disseminating such quality measures, the Secretary shall consult
			 with—
						(i)health
			 professionals; and
						(ii)consumer
			 groups.
						(3)AppropriationThere
			 are appropriated $50,000,000 to the Agency for Healthcare Research and Quality
			 for each of fiscal years 2009, 2010, and 2011, to carry out this
			 subsection.
				(b)Collection and
			 reporting of State data
				(1)In
			 generalThe Secretary shall collect data regarding the extent to
			 which States use pediatric and perinatal inpatient and outpatient quality
			 measures on an ongoing basis.
				(2)ReportThe
			 Secretary shall report to Congress and make publicly available the data
			 collected under paragraph (1) on an annual basis.
				(c)Requirement
			 under state plan
				(1)MedicaidSection
			 1902(a) of the Social Security Act (42 U.S.C. 1396a) is amended—
					(A)in paragraph
			 (69), by striking and;
					(B)in paragraph
			 (70), by striking the period at the end and inserting ; and;
			 and
					(C)by inserting
			 after paragraph (70) the following new paragraph:
						
							(71)provide that the
				State shall cooperate with the Secretary in the collection of data under
				section 9(b)(1) of the Prevent Prematurity
				and Improve Child Health Act of
				2007.
							.
					(2)SCHIPSection
			 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended by
			 adding at the end the following new subparagraph:
					
						(E)Section
				1902(a)(71) (relating to collection of
				data).
						.
				(d)Payments to
			 States for implementation of quality measures
				(1)MedicaidSection
			 1903(a)(3) of the Social Security Act (42 U.S.C. 1396b(a)(3)) is
			 amended—
					(A)in subparagraph
			 (D), by striking and;
					(B)in subparagraph
			 (E)(ii), by striking plus and inserting and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(F)an amount equal
				to the enhanced FMAP (as defined in section 2105(b)) of the sums expended
				during the quarter which are attributable to the costs of complying with
				section 1902(a)(71);
				plus
							.
					(2)SCHIPSection
			 2105(a)(1)(D) of the Social Security Act (42 U.S.C. 1397ee(a)(1)(D)) is
			 amended—
					(A)in clause (iii),
			 by striking and;
					(B)by redesignating
			 clause (iv) as clause (v); and
					(C)by inserting
			 after clause (iii) the following new clause:
						
							(iv)for expenditures
				attributable to the costs of complying with section 2107(e)(1)(E);
				and
							.
					
